Case: 1:18-cv-00864 Document #: 1182 Filed: 09/24/20 Page 1 of 1 PageID #:87840

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Dealer Management Systems Antitrust
Litigation, et al.
                                                   Plaintiff,
v.                                                              Case No.: 1:18−cv−00864
                                                                Honorable Robert M. Dow
                                                                Jr.
CDK Global, LLC, et al.
                                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, September 24, 2020:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Motion of non−party
AutoMate for sanctions [1181] is taken under advisement; responses are due no later than
10/7/2020; reply is due no later than 10/16/2020. The Court will issue a ruling by mail or
set the matter for hearing/oral argument. Mailed notice.(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
